Citation Nr: 1504354	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-29 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left elbow condition.

6.  Entitlement to service connection for a right elbow condition.

7.  Entitlement to service connection for a left hand condition.

8.  Entitlement to service connection for a right hand condition.




REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1951 to May 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The Montgomery, Alabama, RO retains jurisdiction over the Veteran based on his residency.

In March 2014, the Board remanded this matter for additional medical inquiry.  The matter has been returned to the Board for further review.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record in this matter consists entirely of electronic claims files and has been reviewed.  No new and relevant evidence has been added to the record since the December 2014 supplemental statement of the case (SSOC).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

In its March 2014 remand, the Board requested a medical examination into the Veteran's claims, and an opinion - following a review of the record - regarding whether any diagnosed disorder relates either directly to service or secondarily to service-connected posttraumatic stress disorder (PTSD).  38 C.F.R. §§ 3.303, 3.310.  In response, the Veteran underwent VA examination in October 2014.  

A remand for an addendum opinion is necessary for the following reasons.  First, although the examiner indicated an examination of the Veteran, she indicated that she did not review the entire record prior to writing the report and opinion.  Second, the examiner did not comment on the issue of whether arthritic problems relate to PTSD.  Stegall v. West, 11 Vet. App. 268, 270-271 (1998).

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent such records are dated in December 2014.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file copies of VA medical records dating from December 2014 to the present.  If no further treatment records exist, the claims file should be documented accordingly.

2.  The Veteran's case should again be made available to the October 2014 VA examiner for review and elaboration of the report and opinion addressing the service connection claims for joint disorders.  The examiner should review the entire record, and review this remand and the Board's March 2014 remand.  The examiner should then address the following inquiries:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's arthritis in his hands, ankles, knees, or elbows began in or is related to active service?  

(b)  If the response to (a) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the arthritis in the hands, ankles, knees, or elbows is due to or caused by the Veteran's service-connected PTSD?

(c)  If the answer to (a) and (b) is negative, is it at least as likely as not (a probability of 50 percent or greater) that the arthritis in the Veteran's hands, ankles, knees, or elbows is aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected PTSD? If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to service-connected PTSD?

If the October 2014 VA examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided. 

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




